UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5979 John Hancock California Tax-Free Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: November 30, 2011 Item 1. Schedule of Investments. A look at performance Total returns for the period ended November 30, 2011 SEC 30-day Average annual total returns (%) Cumulative total returns (%) SEC 30-day yield (%) with maximum sales charge with maximum sales charge yield (%) unsubsidized 1 as of as of 1-year 5-year 10-year 6-months 1-year 5-year 10-year 11-30-11 11-30-11 Class A 2.32 2.63 3.78 1.07 2.32 13.88 44.95 3.85 3.85 Class B 1.27 2.37 3.56 0.37 1.27 12.44 41.89 3.28 3.18 Class C 5.27 2.71 3.39 4.37 5.27 14.32 39.54 3.28 3.18 Performance figures assume all distributions are reinvested. Figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the Fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 9-30-12 for Class B and Class C shares. Had the fee waivers and expense limitations not been in place gross expenses would apply. For all other classes the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Net (%) 0.86 1.61 1.61 Gross (%) 0.86 1.71 1.71 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For current to the most recent month end performance data, please call 1–800–225–5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. Please note that a portion of the Fund’s income may be subject to taxes, and some investors may be subject to the Alternative Minimum Tax (AMT). Also note that capital gains are taxable. The Fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 6 California Tax-Free Income Fund | Semiannual report Without With maximum Start date sales charge sales charge Index Class B 2 11-30-01 $14,189 $14,189 $16,411 Class C 2 11-30-01 13,954 13,954 16,411 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. Barclays Capital Municipal Bond Index is an unmanaged index representative of the tax-exempt bond market. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 Unsubsidized yield reflects what the yield would have been without the effect of reimbursements and waivers. 2 No contingent deferred sales charge is applicable. Semiannual report | California Tax-Free Income Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on June 1, 2011 with the same investment held until November 30, 2011. Account value Ending value Expenses paid during on 6-1-11 on11-30-11 period ended 11-30-11 1 Class A $1,000.00 $1,057.80 $4.37 Class B 1,000.00 1,053.70 8.37 Class C 1,000.00 1,053.70 8.37 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at November 30, 2011, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 California Tax-Free Income Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on June 1, 2011, with the same investment held until November 30, 2011. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 6-1-11 on11-30-11 period ended 11-30-11 1 Class A $1,000.00 $1,020.80 $4.29 Class B 1,000.00 1,016.90 8.22 Class C 1,000.00 1,016.90 8.22 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 0.85%, 1.63% and 1.63% for Class A, Class B and Class C shares, respectively, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Semiannual report | California Tax-Free Income Fund 9 Portfolio summary Top 10 Holdings (28.0% of Net Assets on 11-30-11) Golden State Tobacco Securitization Corp., 5.000%, 6-1-35 4.9% Santa Ana Financing Authority, 6.250%, 7-1-24 4.2% New Haven Unified School District, Zero Coupon, 8-1-22 3.1% San Bernardino County, 5.500%, 8-1-17 2.8% Commonwealth of Puerto Rico, 6.500%, 7-1-15 2.6% State of California, 6.500%, 4-1-33 2.2% Foothill Eastern Transportation Corridor Agency, Zero Coupon, 1-15-36 2.2% California State Public Works Board, 5.000%, 12-1-19 2.0% Inglewood Unified School District, 5.250%, 10-15-26 2.0% California State Public Works Board, 5.500%, 6-1-18 2.0% Sector Composition General Obligation Bonds 19.9% Housing 1.5% Revenue Bonds Utilities 1.3% Facilities 19.6% Water & Sewer 1.2% Tobacco 11.6% Pollution 0.8% Transportation 11.5% Other Revenue 17.1% Education 7.3% Short-Term Investments & Other 3.2% Health Care 5.0% Quality Composition AAA 4.6% AA 19.3% A 30.2% BBB 25.4% BB 4.0% B 3.7% Not Rated 9.6% Short-Term Investments & Other 3.2% 1 As a percentage of net assets on 11-30-11. 2 Cash and cash equivalents not included. 3 Investments focused on one sector may fluctuate more widely than investments diversified across sectors. Because the Fund may focus on particular sectors, its performance may depend on the performance of those sectors. 4 Ratings are from Moody’s Investors Service, Inc. If not available, we have used Standard & Poor’s Corporation ratings. In the absence of ratings from these agencies, we have used Fitch, Inc. ratings. “Not Rated” securities are those with no ratings available from these agencies. All ratings are as of 11-30-11 and do not reflect subsequent downgrades or upgrades, if any. 10 California Tax-Free Income Fund | Semiannual report Fund’s investments As of 11-30-11 (unaudited) Maturity Rate (%) date Par value Value Municipal Bonds 96.85% (Cost $244,643,541) California 88.42% ABAG Finance Authority for Nonprofit Corps. Institute on Aging (D) 5.650 08-15-38 $1,000,000 998,536 ABAG Finance Authority for Nonprofit Corps. Sharp Healthcare 6.250 08-01-39 1,000,000 1,072,810 Anaheim Certificates of Participation Convention Center (D)(P) 11.508 07-16-23 2,000,000 2,016,280 Anaheim Public Financing Authority Public Improvement Project, Series C (D)(Z) Zero 09-01-18 3,000,000 2,242,410 Antioch Public Financing Authority, Series B 5.850 09-02-15 1,130,000 1,131,842 Belmont Community Facilities Library Project, Series A (D) 5.750 08-01-24 1,000,000 1,154,860 California County Tobacco Securitization Agency Fresno County Funding Corp. 6.000 06-01-35 1,765,000 1,388,931 California County Tobacco Securitization Agency Kern County Corp., Series A 6.125 06-01-43 5,000,000 3,862,500 California County Tobacco Securitization Agency Public Improvements 5.250 06-01-21 4,590,000 4,224,636 California County Tobacco Securitization Agency Stanislaus Funding, Series A 5.500 06-01-33 850,000 715,216 California Educational Facilities Authority College and University Financing Project 5.000 02-01-26 4,525,000 4,045,033 California Educational Facilities Authority Woodbury University 5.000 01-01-25 1,800,000 1,626,174 California Educational Facilities Authority Woodbury University 5.000 01-01-30 2,000,000 1,711,960 California Health Facilities Financing Kaiser Permanente, Series A 5.250 04-01-39 2,500,000 2,506,525 California Health Facilities Financing Authority Catholic Healthcare West, Series G 5.250 07-01-23 1,000,000 1,055,990 California Health Facilities Financing Authority Providence Health and Services, Series C 6.500 10-01-33 1,000,000 1,138,560 California Health Facilities Financing Authority Scripps Health, Series A 5.000 11-15-36 1,000,000 1,006,500 See notes to financial statements Semiannual report | California Tax-Free Income Fund 11 Maturity Rate (%) date Par value Value California (continued) California Infrastructure & Economic Development Bank California Independent System Operator, Series A 6.250 02-01-39 $2,000,000 $2,140,580 California Infrastructure & Economic Development Bank Performing Arts Center 5.000 12-01-27 500,000 515,145 California Pollution Control Financing Authority Waste Management Inc., Series C, AMT (P) 5.125 11-01-23 2,000,000 2,051,200 California State Public Works Board Department of Corrections, Series A (D) 5.000 12-01-19 5,000,000 5,428,450 California State Public Works Board Department of Corrections, Series C 5.500 06-01-18 5,000,000 5,273,450 California State Public Works Board Trustees California State University, Series D 6.250 04-01-34 2,000,000 2,144,180 California State University Revenue College and University Revenue, Series A 5.250 11-01-34 1,000,000 1,045,540 California Statewide Communities Development Authority American Baptist Homes West 6.250 10-01-39 2,000,000 2,007,160 California Statewide Communities Development Authority Senior Living of Southern California 7.250 11-15-41 1,700,000 1,819,544 California Statewide Communities Development Authority Thomas Jefferson School of Law, Series A (S) 7.250 10-01-38 2,000,000 2,024,900 California Statewide Communities Development Authority University of California — Irvine 5.750 05-15-32 1,230,000 1,232,583 California Statewide Financing Authority Tobacco Settlement, Series A 6.000 05-01-37 2,500,000 1,939,975 California Statewide Financing Authority Tobacco Settlement, Series B 6.000 05-01-37 4,000,000 3,103,960 Capistrano Unified School District No. 90-2 Talega 5.875 09-01-23 500,000 507,880 Capistrano Unified School District No. 90-2 Talega 6.000 09-01-33 750,000 753,375 Center Unified School District, Series C (D)(Z) Zero 09-01-16 2,145,000 1,829,385 Cloverdale Community Development Agency 5.500 09-01-38 3,000,000 2,425,110 Contra Costa County Public Financing Authority, Series A (D) 5.000 06-01-28 1,230,000 1,230,160 Corona Community Facilities District No. 97-2 5.875 09-01-23 1,035,000 1,036,490 East Side Union High School District-Santa Clara County (D) 5.250 09-01-24 2,500,000 2,894,550 Folsom Public Financing Authority, Series B 5.125 09-01-26 1,000,000 932,660 Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls (Z) Zero 01-15-25 6,615,000 2,845,442 Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls (Z) Zero 01-15-36 30,000,000 5,778,600 Fresno Sewer Revenue, Series A–1 (D) 5.250 09-01-19 1,000,000 1,129,420 Fullerton Community Facilities District No: 1 6.200 09-01-32 1,000,000 1,011,840 Golden State Tobacco Securitization Corp. Escrowed to Maturity, Series 2003 A–1 6.250 06-01-33 1,850,000 1,983,996 Golden State Tobacco Securitization Corp. Series A (D) 5.000 06-01-35 13,750,000 12,866,425 12 California Tax-Free Income Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value California (continued) Inglewood Unified School District School District (D) 5.250 10-15-26 $5,000,000 $5,284,350 Irvine Mobile Home Park Revenue Meadow Mobile Home Park, Series A 5.700 03-01-28 3,975,000 3,831,900 Kern County, Capital Improvements Project, Series A (D) 5.750 08-01-35 1,000,000 1,063,840 Laguna-Salada Union School District, Series C (D)(Z) Zero 08-01-26 1,000,000 457,650 Lancaster School District School Improvements (D)(Z) Zero 04-01-19 1,730,000 1,319,454 Lancaster School District School Improvements (D)(Z) Zero 04-01-22 1,380,000 836,542 Lee Lake Water District Community Facilities District No: 2 Montecito Ranch 6.125 09-01-27 1,200,000 1,204,452 Long Beach Harbor Revenue, Series A, AMT (D) 6.000 05-15-18 2,660,000 3,219,265 Long Beach Special Tax Community Community Facilities, District 6 6.250 10-01-26 2,500,000 2,499,925 Los Angeles Community College District 2008 Election, Series A 6.000 08-01-33 4,000,000 4,532,120 Los Angeles Community Facilities District No: 3 No. 3 Cascades Business Park 6.400 09-01-22 655,000 657,024 M-S-R Energy Authority Natural Gas Revenue, Series B 6.500 11-01-39 2,500,000 2,740,425 Modesto Community Facilities District No: 4-1 5.100 09-01-26 3,000,000 2,716,020 New Haven Unified School District, Series B (D)(Z) Zero 08-01-22 14,200,000 8,119,844 Northern California Power Agency California — Oregon Transportation Project, Series A (D) 7.000 05-01-13 70,000 73,492 Orange County Improvement Bond Act 1915, Series B 5.750 09-02-33 1,365,000 1,367,798 Oxnard Community Facilities District: No. 3 Seabridge 5.000 09-01-35 1,490,000 1,346,081 Paramount Unified School District, Series B (D)(Z) Zero 09-01-25 4,735,000 2,203,527 Pasadena California Certificates Participation Refunding Old Pasadena Parking Facility Project 6.250 01-01-18 700,000 785,218 Ripon Redevelopment Agency Ripon Community Redevelopment Project (D) 4.750 11-01-36 1,550,000 1,266,583 Riverside County Asset Leasing Corp. Health, Hospital & Nursing Home Improvements, Series A 6.500 06-01-12 355,000 361,035 San Bernardino County Capital Facilities Project, Escrowed to Maturity, Series B 6.875 08-01-24 350,000 474,359 San Bernardino County Medical Center Financial Project, Series B (D) 5.500 08-01-17 6,910,000 7,195,038 San Bruno Park School District School Improvements, Series B (D)(Z) Zero 08-01-21 1,015,000 665,708 San Diego Public Facilities Financing Authority Lease Revenue 5.250 03-01-40 1,000,000 989,740 San Diego Redevelopment Agency City Heights, Series A 5.750 09-01-23 1,000,000 999,940 See notes to financial statements Semiannual report | California Tax-Free Income Fund 13 Maturity Rate (%) date Par value Value California (continued) San Diego Redevelopment Agency City Heights, Series A 5.800 09-01-28 $1,395,000 $1,347,054 San Diego Redevelopment Agency Public Improvements, Series B (Z) Zero 09-01-17 1,600,000 1,187,536 San Diego Redevelopment Agency Public Improvements, Series B (Z) Zero 09-01-18 1,700,000 1,167,322 San Diego Unified School District, Election of 1998, Series A (D)(Z) Zero 07-01-21 2,500,000 1,647,200 San Francisco City & County Redevelopment Agency Community Facilities, District No. 6, Series A 6.000 08-01-25 2,500,000 2,501,300 San Francisco City & County Redevelopment Agency Department of General Services Lease, No. 6, Mission Bay South, Series A 5.150 08-01-35 1,250,000 1,064,750 San Francisco City & County Redevelopment Agency Mission Bay South Redevelopment, Series D 7.000 08-01-41 1,000,000 1,052,340 San Francisco City & County Redevelopment Financing Authority Mission Bay South Redevelopment, Series D 6.625 08-01-39 1,000,000 1,022,090 San Francisco City & County Redevelopment Financing Authority San Francisco Redevelopment Projects, Series B 6.625 08-01-39 700,000 745,066 San Francisco State Building Authority, Series A 5.000 10-01-13 925,000 952,972 San Joaquin County County Administration Building (D) 5.000 11-15-29 2,965,000 2,987,712 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) Zero 01-01-14 5,000,000 4,922,500 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) Zero 01-01-22 6,500,000 4,989,205 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Series A 5.750 01-15-21 5,000,000 4,570,650 San Mateo County Joint Power Authority (D) 5.000 07-01-21 1,815,000 1,987,026 Santa Ana Financing Authority Police Administration & Holdings Facility, Series A (D) 6.250 07-01-19 1,790,000 1,982,085 Santa Ana Financing Authority Police Administration & Holdings Facility, Series A (D) 6.250 07-01-24 10,000,000 10,960,600 Santa Fe Springs Community Development Commission Construction Redevelopment Project, Series A (D)(Z) Zero 09-01-20 1,275,000 807,024 Santaluz Community Facilities District No: 2 Improvement Area No. 1 6.375 09-01-30 1,485,000 1,487,465 Southern California Public Power Authority Natural Gas Revenue, Series A 5.250 11-01-26 2,000,000 1,949,460 State of California (D) 4.750 04-01-29 2,920,000 2,920,380 State of California 5.000 09-01-41 1,500,000 1,490,685 State of California 5.000 10-01-41 2,000,000 1,987,580 State of California Public Improvements 5.125 04-01-23 2,000,000 2,108,320 14 California Tax-Free Income Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value California (continued) State of California Recreation Facilities and School Improvements 6.500 04-01-33 $5,000,000 $5,825,600 State of California Water, Utility and Highway Improvements 5.250 03-01-30 2,000,000 2,106,540 Torrance Hospital Revenue Torrance Memorial Medical Center, Series A 5.500 06-01-31 2,000,000 2,003,820 Tuolumne Wind Project Authority Tuolumne County Project, Series A 5.625 01-01-29 1,000,000 1,091,640 Vallejo Sanitation & Flood Control District (D) 5.000 07-01-19 1,945,000 1,990,941 West Covina Redevelopment Agency Fashion Plaza 6.000 09-01-22 3,000,000 3,407,820 Puerto Rico 8.43% Commonwealth of Puerto Rico 6.500 07-01-15 6,000,000 6,710,040 Commonwealth of Puerto Rico Public Improvement, Series A 5.750 07-01-41 5,000,000 5,136,900 Commonwealth of Puerto Rico, Series A 5.375 07-01-33 1,250,000 1,256,475 Puerto Rico Aqueduct & Sewer Authority Water Revenue, Series A 6.125 07-01-24 1,750,000 1,931,580 Puerto Rico Highway & Transportation Authority Fuel Sales Tax Revenue, Series A (D) 5.000 07-01-38 80,000 75,723 Puerto Rico Highway & Transportation Authority Prerefunded, Series Z (D) 6.250 07-01-14 3,250,000 3,617,630 Puerto Rico Industrial Tourist Education Medical & Environment, Authority, Hospital de la Concepcion 6.500 11-15-20 500,000 501,865 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Series A (Zero coupon steps up to 6.750% on 8-1-16) (Z) Zero 08-01-32 3,000,000 2,713,590 Shares Value Short-Term Investments 1.98% (Cost $5,165,000) Repurchase Agreement 1.98% Repurchase Agreement with State Street Corp. dated 11-30-11 at 0.010% to be repurchased at $5,165,001 on 12-1-11, collateralized by $5,265,000 Federal Home Loan Mortgage Corp., 0.500% due 8-23-13 (valued at $5,271,581, including interest) 5,165,000 5,165,000 Total investments (Cost $251,587,275) † 98.83% Other assets and liabilities, net 1.17% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. See notes to financial statements Semiannual report | California Tax-Free Income Fund 15 Notes to Schedule of Investments AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. (D) Bond is insured by one of these companies: Insurance coverage As a percentage of total investments Ambac Financial Group, Inc. 3.00% Assured Guarantee Corp. 0.41% Assured Guaranty Municipal Corp. 6.88% California Mortgage Insurance 0.39% Financial Guaranty Insurance Corp. 5.00% National Public Finance Guarantee Corp. 20.25% (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) Zero coupon bonds are issued at a discount from their principal amount in lieu of paying interest periodically. † At 11-30-11, the aggregate cost of investment securities for federal income tax purposes was $249,808,541. Net unrealized appreciation aggregated $7,627,038, of which $15,451,904 related to appreciated investment securities and $7,824,866 related to depreciated investment securities. The Fund has the following sector composition as a percentage to total net assets on 11-30-11. General Obligation Bonds 19.9% Revenue Bonds Facilities 19.6% Tobacco 11.6% Transportation 11.5% Education 7.3% Health Care 5.0% Housing 1.5% Utilities 1.3% Water & Sewer 1.2% Pollution 0.8% Other Revenue 17.1% Short-Term Investments & Other 3.2% 16 California Tax-Free Income Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 11-30-11 (unaudited) This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $251,587,275) $257,435,579 Cash 418 Receivable for fund sharessold 291,199 Interestreceivable 3,591,589 Other receivables and prepaidexpenses 35,905 Totalassets Liabilities Payable for fund sharesrepurchased 324,635 Distributionspayable 307,200 Payable toaffiliates Accounting and legal servicesfees 4,854 Transfer agentfees 14,561 Distribution and servicefees 28,283 Trustees’fees 25,556 Managementfees 117,202 Other liabilities and accruedexpenses 53,070 Totalliabilities Netassets Paid-incapital $254,750,403 Undistributed net investmentincome 272,899 Accumulated net realized loss oninvestments (392,277) Net unrealized appreciation (depreciation) oninvestments 5,848,304 Netassets Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($230,240,647 ÷ 22,115,063shares) $10.41 Class B ($2,268,795 ÷ 217,882shares) 1 $10.41 Class C ($27,969,887 ÷ 2,686,597shares) 1 $10.41 Maximum offering price pershare Class A (net asset value per share ÷ 95.5%) 2 $10.90 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On a single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price isreduced. See notes to financial statements Semiannual report | California Tax-Free Income Fund 17 F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 11-30-11 (unaudited) This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $7,136,463 Expenses Investment management fees (Note4) 707,563 Distribution and service fees (Note4) 316,371 Accounting and legal services fees (Note4) 16,998 Transfer agent fees (Note4) 86,397 Trustees’ fees (Note4) 10,051 State registrationfees 7,228 Printing andpostage 8,140 Professionalfees 28,290 Custodianfees 17,733 Registration and filingfees 12,623 Other 7,188 Totalexpenses Less expense reductions (Note4) (9,797) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain onInvestments 295,752 Change in net unrealized appreciation (depreciation) ofInvestments 8,271,527 Net realized and unrealizedgain Increase in net assets fromoperations 18 California Tax-Free Income Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Sixmonths ended Year 11-30-11 ended (Unaudited) 5-31-11 Increase (decrease) in netassets Fromoperations Net investmentincome $5,927,678 $12,617,886 Net realized gain(loss) 295,752 (433,348) Change in net unrealized appreciation(depreciation) 8,271,527 (7,360,374) Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (5,270,139) (11,303,196) ClassB (42,750) (116,974) ClassC (513,573) (996,182) Totaldistributions From Fund share transactions (Note5) Total increase(decrease) Netassets Beginning ofperiod 252,003,319 278,557,145 End ofperiod Undistributed net investmentincome See notes to financial statements Semiannual report | California Tax-Free Income Fund 19 Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed since the end of the previous period. CLASS A SHARES Periodended 11-30-11 1 5-31-11 5-31-10 5-31-09 2 8-31-08 8-31-07 8-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.24 0.49 0.50 0.36 0.47 0.47 0.49 Net realized and unrealized gain (loss) oninvestments 0.34 (0.26) 0.61 (0.65) (0.25) (0.32) (0.15) Total from investmentoperations Lessdistributions From net investmentincome (0.24) (0.48) (0.49) (0.36) (0.46) (0.47) (0.49) From net realizedgain — — — (0.01) (0.01) — — Totaldistributions Net asset value, end ofperiod Total return (%) 4 5 6 6 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $230 $224 $250 $248 $294 $304 $296 Ratios (as a percentage of average net assets): Expenses beforereductions 0.85 7 0.86 0.85 0.91 0.81 0.81 0.82 Expenses net of feewaivers 0.85 7 0.86 0.85 0.91 0.81 0.81 0.82 Net investmentincome 4.70 7 4.79 4.97 5.10 7 4.45 4.33 4.53 Portfolio turnover (%) 6 2 9 26 22 41 33 1 Semiannual period from 6-1-11 to 11-30-11.Unaudited. 2 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Notannualized. 6 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 7 Annualized. 8 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. 20 California Tax-Free Income Fund | Semiannual report See notes to financial statements CLASS B SHARES Periodended 11-30-11 1 5-31-11 5-31-10 5-31-09 2 8-31-08 8-31-07 8-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.20 0.40 0.41 0.30 0.38 0.38 0.40 Net realized and unrealized gain (loss) oninvestments 0.34 (0.26) 0.61 (0.65) (0.25) (0.32) (0.15) Total from investmentoperations Lessdistributions From net investmentincome (0.20) (0.39) (0.40) (0.30) (0.37) (0.38) (0.40) From net realizedgain — — — (0.01) (0.01) — — Totaldistributions Net asset value, end ofperiod Total return (%) 4 5 5 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $2 $2 $4 $7 $10 $15 $24 Ratios (as a percentage of average net assets): Expenses beforereductions 1.70 7 1.71 1.70 1.76 1.66 1.66 1.67 Expenses net of feewaivers 1.63 7 1.71 1.70 1.76 1.66 1.66 1.67 Net investmentincome 3.91 7 3.92 4.12 4.25 7 3.59 3.47 3.68 Portfolio turnover (%) 6 2 9 26 22 41 33 1 Semiannual period from 6-1-11 to 11-30-11.Unaudited. 2 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Notannualized. 7 Annualized. 8 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. See notes to financial statements Semiannual report | California Tax-Free Income Fund 21 CLASS C SHARES Periodended 11-30-11 1 5-31-11 5-31-10 5-31-09 2 8-31-08 8-31-07 8-31-06 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.20 0.40 0.41 0.30 0.38 0.37 0.40 Net realized and unrealized gain (loss) oninvestments 0.34 (0.26) 0.61 (0.65) (0.25) (0.31) (0.15) Total from investmentoperations Lessdistributions From net investmentincome (0.20) (0.39) (0.40) (0.30) (0.37) (0.38) (0.40) From net realizedgain — — — (0.01) (0.01) — — Totaldistributions Net asset value, end ofperiod Total return (%) 4 5 5 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $28 $26 $25 $17 $14 $10 $8 Ratios (as a percentage of average net assets): Expenses beforereductions 1.70 7 1.71 1.70 1.76 1.66 1.66 1.67 Expenses net of feewaivers 1.63 7 1.71 1.70 1.76 1.66 1.66 1.67 Net investmentincome 3.91 7 3.95 4.11 4.22 7 3.60 3.47 3.68 Portfolio turnover (%) 6 2 9 26 22 41 33 1 Semiannual period from 6-1-11 to 11-30-11.Unaudited. 2 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Notannualized. 7 Annualized. 8 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. 22 California Tax-Free Income Fund | Semiannual report See notes to financial statements Notes to financial statements (unaudited) Note 1 — Organization John Hancock California Tax-Free Income Fund (the Fund) is a non-diversified open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek a high level of current income, consistent with preservation of capital, that is exempt from federal and California personal income taxes. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A, Class B and Class C shares are offered to all investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
